Title: To Benjamin Franklin from Deborah Franklin, 9 August 1759
From: Franklin, Deborah
To: Franklin, Benjamin



  [August 9, 1759]

  Extract of a Letter from Mrs Franklin in Philadelphia, to B F. in London, dated Aug. 9. 1759
“I went to hear the Negro Children catechised at Church. There were 17 that answered very prettily indeed, and 5 or 6 that were too little, but all behaved very decently. Mr. Sturgeon exhorted them before and after the Catechising. It gave me a great deal of Pleasure, and I shall send Othello to the School.”
 Endorsed: Extract of Letter from Mrs. Franklin Philadelphia Aug: 9: 1759
